Case 1:21-cv-04548-JGK Document11 Filed 08/05/21 Page 1of1

UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT

CAPTION:
Chinese Americans Civil Rights Coalition, Inc

 

CERTIFICATE OF SERVICE*

CER C\ Cex
Docket Number: 21-0048 scenes —_

AUG 03 2021

7

 

 

 

 

 

 

 

 

 

Donald J. Trump iieus.srromereomceme
ial Cled\e
1, Ryan Wu , hereby certify under penalty of perjury that
rint name)
on O V1 v3 / Jo i | Iserved a copy of the Complaint and the Summons
U Gate) }
(list all documents)
by (select all applicable)**
xX Personal Delivery ___ United States Mail ___ Federal Express or other
Overnight Courier
____ Commercial Carrier ____ E-Mail (on consent)
on the following parties:
U.S, District Attomey of SONY 86 Chambers Street New York NY 10007
Name Address City State Zip Code
Name Address City State Zip Code
Name Address City State Zip Code
Name Address City State Zip Code

*A party must serve a copy of each paper on the other parties, or their counsel, to the appeal or
proceeding. The Court will reject papers for filing if a certificate of service is not sinaltanemusly
filed.

**If different methods of service have been used on different parties, please complete a separate
certificate of service for each party.

08/0 302} ee

[i Oil .
Today’ s Date Signature
Certificate of Service Form (Last Revised 12/2015)
